     Case 2:14-cv-02776-JAM-DMC Document 114 Filed 02/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DURRELL ANTHONY PUCKETT,                           No. 2:14-CV-2776-JAM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    A. AGBOLI, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 107, for the attendance

19   of incarcerated witnesses. Defendants have filed an opposition, ECF No. 108.

20                  On February 13, 2020, the Court issued an order directing the parties to file pre-

21   trial statements. See ECF No. 103. That order specified a procedure for parties to seek orders for

22   the attendance at trial of incarcerated witnesses. See id. at pgs. 2-3. Specifically, the order

23   required:

24                                   With the pre-trial statement, a party intending to introduce
                    the testimony of incarcerated witnesses who have agreed voluntarily to
25                  attend the trial must serve and file a written motion for a court order
                    requiring that such witnesses be brought to court at the time of trial. The
26                  motion must:
27                                    1.    State the name, CDCR identification number, and
                                            address of each such witness; and
28
                                                        1
     Case 2:14-cv-02776-JAM-DMC Document 114 Filed 02/17/21 Page 2 of 3


 1                             2.      Be accompanied by affidavits showing that each
                                       witness is willing to testify and that each witness
 2                                     has actual knowledge of relevant facts.

 3               The willingness of the prospective witness can be shown in one of two
                 ways:
 4
                                1.     The party himself can swear by affidavit that the
 5                                     prospective witness has informed the party that he
                                       or she is willing to testify voluntarily without being
 6                                     subpoenaed. The party must state in the affidavit
                                       when and where the prospective witness informed
 7                                     the party of this willingness; or

 8                              2.     The party can serve and file an affidavit sworn to by
                                       the prospective witness, in which the witness states
 9                                     that he or she is willing to testify without being
                                       subpoenaed.
10
                 The prospective witness’ actual knowledge of relevant facts can be shown
11               in one of two ways:

12                              1.     The party himself can swear by affidavit that the
                                       prospective witness has actual knowledge.
13                                     However, this can be done only if the party has
                                       actual firsthand knowledge that the prospective
14                                     witness was an eyewitness or an ear-witness to the
                                       relevant facts. For example, if an incident occurred
15                                     in the plaintiff’s cell and, at the time, the plaintiff
                                       saw that a cellmate was present and observed the
16                                     incident, the plaintiff may swear to the cellmate’s
                                       ability to testify; or
17
                                2.     The party can serve and file an affidavit sworn to by
18                                     the prospective witness in which the witness
                                       describes the relevant facts to which the prospective
19                                     witness was an eye- or ear-witness. Whether the
                                       affidavit is made by the plaintiff or by the
20                                     prospective witness, it must be specific about what
                                       the incident was, when and where it occurred, who
21                                     was present, and how the prospective witness
                                       happened to be in a position to see or to hear what
22                                     occurred at the time it occurred.

23               The court will review and rule on the motion for attendance of
                 incarcerated witnesses, specifying which prospective witnesses must be
24               brought to court. Subsequently, the court will issue the order necessary to
                 cause the witness’ custodian to bring the witness to court.
25                                If a party seeks to obtain the attendance of incarcerated
                 witnesses who refuse to testify voluntarily, the party should submit with
26               his pre-trial statement a motion for the attendance of such witnesses. Such
                 motion should be in the form described above. In addition, the party must
27               indicate in the motion that the incarcerated witnesses are not willing to

28   ///
                                                   2
     Case 2:14-cv-02776-JAM-DMC Document 114 Filed 02/17/21 Page 3 of 3


 1                  testify voluntarily.

 2                  ECF No. 103, pgs. 2-3.

 3                  Plaintiff seeks orders for the attendance of five incarcerated witnesses: (1) Jo

 4   Burton, ECF No. 107, pg. 2; (2) Terrell; id. at 3; (3) Abraham Torres, id. at 4; (4) Lionel Dixon,

 5   id. at 5; and (5) Jason Thomas, id. at 6. Plaintiff states that each inmate witness is housed at an

 6   unknown location. See id. at 2-6. Plaintiff also states that each inmate witness has personal

 7   knowledge and agrees to testify. See id. Defendants oppose, arguing that Plaintiff has failed to

 8   comply with the February 13, 2020, order. According to Defendants: “In none of the motions

 9   does he [Plaintiff] satisfy the requirement that he state when and where each of the prospective

10   witnesses informed Plaintiff that he is willing to testify,” and “. . .Plaintiff has not complied with

11   the full directive [of the February 13, 2020, order] in that he has not set forth how each of the

12   prospective witnesses has actual firsthand knowledge – that is, that each was an eyewitness and/or

13   ear witness and circumstances as to how each has the ability to testify.” ECF No. 108, pg. 2.

14                  Defendants’ objections are well-taken. Plaintiff’s statement that each witness

15   “agrees to testify” is insufficient under either procedure outlined in the February 13, 2020, order

16   to show willingness to testify. Plaintiff has not stated when or where the inmate witnesses

17   informed him of a willingness to testify. Similarly, Plaintiff’s statement that each witness “has

18   personal knowledge” is insufficient. Plaintiff has not filed any affidavits which are specific about

19   what the incident was, when and where it occurred, who was present, and how the witnesses were

20   in a position to see or hear what occurred.

21                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion, ECF No. 107,

22   for the attendance of incarcerated witnesses at trial is denied without prejudice to renewal with

23   proper affidavits.

24

25   Dated: February 17, 2021
                                                             ____________________________________
26                                                           DENNIS M. COTA
                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                         3
